UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6546


MELVIN ALEXANDER BRITT,

                Plaintiff - Appellant,

          v.

VIRGINIA   DEPARTMENT    OF   CORRECTIONS;   KEEN    MOUNTAIN
CORRECTIONAL CENTER; T. HIGGINS; J. SPENCER; LESLIE FLEMING,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00076-JLK-RSB)


Submitted:   July 29, 2014                  Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Alexander Britt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Melvin   Alexander   Britt    appeals    the   district   court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915A(b) (2012).      On appeal, we confine our review to

the issues raised in the Appellant’s brief.              See 4th Cir. R.

34(b).   Because Britt’s informal brief does not challenge the

basis for the district court’s disposition, Britt has forfeited

appellate review of the court’s order.            Accordingly, we affirm

the district court’s judgment.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                  2